Filed 9/20/16 In re T.W. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re T.W, a Person Coming Under the                                 B269300
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. YJ38131)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

T.W.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Gibson
Lee and David S. Wesley, Judges.1 Affirmed.
         Holly Jackson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Stephanie C. Brenan,



         1
        The petition at issue in this case was adjudicated before Judge Gibson Lee.
Further proceedings on an unrelated petition, and disposition on both petitions, were
conducted by Judge David S. Wesley.
Supervising Deputy Attorney General, Charles S. Lee, Deputy Attorney General, for
Plaintiff and Respondent.
                                 _______________________


       On September 17, 2015, a petition was filed pursuant to Welfare and Institutions
Code section 602, alleging that defendant and appellant T.W., a minor, resisted a peace
officer in violation of Penal Code section 148, subdivision (a)(1).2 The juvenile court
sustained the petition following an adjudicatory hearing and ordered T.W. suitably placed
with a maximum period of confinement of three years, six months.3 T.W. contends the
evidence is insufficient to support the juvenile court’s finding that he delayed a police
officer in the discharge of his duties, claiming there was no evidence that he knew the
arresting officer was attempting to stop him. We affirm.


                                           FACTS


       On September 15, 2015, at 1:00 p.m., Los Angeles Police Department Officer
Dion Trimble responded to a call to the Nickerson Gardens Housing Development in Los
Angeles. Another officer was remotely guarding the development, saw a group of
juveniles in possession of a gun, and relayed a description of the juvenile in possession of
the gun to Officer Trimble. Officer Trimble and his partner drove a marked black and
white police cruiser to the housing development and saw a group of three juveniles,
including T.W. T.W. matched the description of the minor in possession of a gun.
Officer Trimble, in full uniform, exited the police vehicle. The three juveniles looked in
the direction of the officers, then looked away and fled. Officer Trimble quickly ran after
T.W. on foot, shouting as loudly as he could for T.W. to stop. The distance between the

       2   All further statutory references are the Penal Code unless otherwise indicated.

       3 Minor’s maximum period of confinement on the section 148 violation was fixed
at six months. The additional three years was the result of a separate petition that is not
in issue on this appeal.

                                               2
two was about “half the baseball field distance.” Officer Trimble caught up with T.W.
after about 45 seconds to a minute, when T.W. became tired and gave up running. The
chase covered about four city blocks with a baseball field in between. Officer Trimble
arrested T.W. without further incident.


                                     DISCUSSION


       Standard of Review


       The standard of review in juvenile cases is the same as for adult criminal appeals.
(In re Muhammed C. (2002) 95 Cal. App. 4th 1325, 1328.) We “‘examine the whole
record in the light most favorable to the judgment to determine whether it discloses
substantial evidence—evidence that is reasonable, credible and of solid value—such that
a reasonable trier of fact could find the defendant guilty beyond a reasonable doubt.
(People v. Johnson (1980) 26 Cal. 3d 557, 578.) The appellate court presumes in support
of the judgment the existence of every fact the trier could reasonably deduce from the
evidence. (People v. Reilly (1970) 3 Cal. 3d 421, 425; accord, People v. Pensinger (1991)
52 Cal. 3d 1210, 1237.)’ (People v. Kraft (2000) 23 Cal. 4th 978, 1053.)” (In re Amanda
A. (2015) 242 Cal. App. 4th 537, 545.) “Reversal on this ground is unwarranted unless it
appears ‘that upon no hypothesis whatever is there sufficient substantial evidence to
support [the conviction].’ (People v. Redmond (1969) 71 Cal. 2d 745, 755.)” (People v.
Bolin (1998) 18 Cal. 4th 297, 331.)


       Analysis


       T.W. argues there was no evidence that he heard Officer Trimble’s attempts to
detain him, and therefore the evidence was insufficient sustain a finding he violated
section 148. We disagree.



                                             3
       Section 148, subdivision (a)(1) provides, in relevant part: “Every person who
willfully resists, delays, or obstructs any public officer, peace officer, or an emergency
medical technician, . . . in the discharge or attempt to discharge any duty of his or her
office or employment . . . shall be punished. . . .”
       “The legal elements of a violation of section 148, subdivision (a) are as follows:
(1) the defendant willfully resisted, delayed, or obstructed a peace officer, (2) when the
officer was engaged in the performance of his or her duties, and (3) the defendant knew
or reasonably should have known that the other person was a peace officer engaged in the
performance of his or her duties. [Citations.]” (People v. Simons (1996) 42 Cal. App. 4th
1100, 1108-1109; accord In re Muhammed C., supra, 95 Cal.App.4th at p. 1329.)
“Section 148 is most often applied to the physical acts of a defendant. (Cf. In re Andre P.
(1991) 226 Cal. App. 3d 1164, 1175.) For example, physical resistance, hiding, or running
away from a police officer have been found to violate section 148. (People v. Allen
(1980) 109 Cal. App. 3d 981, 986-987; see In re Gregory S. (1980) 112 Cal. App. 3d 764.)”
(In re Muhammed C., supra, at p. 1329.)
       T.W. makes no argument that Officer Trimble was not in the performance of his
duties when he chased after T.W., who matched the description of the juvenile in
possession of the gun. T.W. is correct that running from an officer, without more, is
generally not a crime. It was a violation of section 148, however, when T.W. became
aware of Officer Trimble’s shouted commands to stop and chose to continue fleeing.
(See People v. Allen, supra, 109 Cal.App.3d at pp. 985-987 [fleeing from an officer can
constitute resisting arrest or delaying a police officer when the person knows the officer
wishes to detain him]; In re Gregory S., supra, 112 Cal.App.3d at pp. 777-778 [starting to
walk away from a police officer and struggling when an officer takes a minor’s arm is
sufficient to uphold a finding of a violation of section 148]; People v. Lopez (1986) 188
Cal. App. 3d 592, 601-602 [fleeing after ignoring an officer’s order to stop suggests a
defendant knows an officer is attempting to detain him and provides sufficient evidence
to support a conviction under section 148].) Contrary to T.W.’s assertion, People v. Allen
does not require that a suspect engage in suspicious behavior prior to the attempted


                                               4
detention; what Allen requires is that the officer be in the lawful performance of his
duties and the suspect be aware an officer wishes to detain him. The distinction T.W.
attempts to draw, in any event, is beside the point, as Officer Trimble testified that T.W.
matched the description of the juvenile in possession of the gun, and T.W. ran
immediately upon the officers’ arrival. If suspicious behavior is required, it is present in
this case.
       Substantial evidence supports the juvenile court’s factual determination that T.W.
heard Officer Trimble’s shouts to stop and ignored them. T.W. looked directly at Officer
Trimble, who was in uniform, and watched him get out of a marked police cruiser,
suggesting he knew Officer Trimble was a police officer before he chose to run. Officer
Trimble’s testimony regarding his two loud shouts support an inference that T.W. heard
the commands to stop, knew Officer Trimble wished to detain him, but T.W. chose to
continue to flee. T.W. evaded Officer Trimble for 45 seconds to a minute until T.W. was
physically unable to continue running. “No evidence was offered to rebut [Officer
Trimble’s] testimony of these facts.” (People v. Lopez, supra, 18 Cal.App.3d at pp. 601-
602.) “There was no evidence, for instance, that the defendant was deaf and could not
hear [Officer Trimble] as [he] ordered him to halt.” (Id. at p. 602.) A reasonable trier of
fact could find T.W. delayed Officer Trimble in the discharge of his duties.
       T.W. argues that the evidence suggests that “the officer did not order [T.W.] to
stop; and (2) [T.W.] did not hear such an order if it was given.” T.W. asks us to
impermissibly reweigh the evidence and reevaluate Officer Trimble’s credibility, which
we will not do. “Although we must ensure the evidence is reasonable, credible, and of
solid value, nonetheless it is the exclusive province of the trial judge or jury to determine
the credibility of a witness and the truth or falsity of the facts on which that determination
depends. [Citation.] Thus, if the verdict is supported by substantial evidence, we must
accord due deference to the trier of fact and not substitute our evaluation of a witness’s
credibility for that of the fact finder. [Citations.]” (People v. Jones (1990) 51 Cal. 3d
294, 314.) Substantial evidence exists to support the juvenile court’s finding.



                                              5
                                 DISPOSITION


     The judgment is affirmed.




             KRIEGLER, J.


We concur:



             TURNER, P.J.



             BAKER, J.




                                      6